DETAILED ACTION
This action is responsive to the amendment filed 11 March 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-8, 13-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “…epitaxially growing a second III-V compound layer over the first III-V compound layer; forming a source/drain contact over the second III-V compound layer; forming a gate structure over the second III-V compound layer; forming a pattern shielding the gate structure and the source/drain contact; and forming an infrared filter over the pattern, wherein a portion of the second III-V compound layer is free from coverage by the pattern and is within an irradiation range of an infrared ray passing through the infrared filter”, as set forth in the claimed combination. The combination of method steps required in claim 1 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 2 and 5-8 depend from claim 1 and are allowable for at least these reasons. 
Claim 13 is allowable for at least the reasons of “…after forming the source/drain contact, forming a gate structure over the first III-V compound layer; forming a pattern shielding the gate structure and the source/drain contact, wherein a portion of the first III-V compound layer is free from coverage by the pattern; and forming an optical lens above the pattern, wherein the portion of the first III-V compound layer overlaps with the optical lens and is responsive to an infrared ray passing through the optical lens”, as set forth in the claimed combination.  The combination of method steps required in claim 13 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 14-20 depend from claim 13 and are allowable for at least these reasons. 
Claim 21 is allowable for at least the reasons of “… forming a second III-V compound layer on the first III-V compound layer, wherein forming the second III-V compound layer results in a two-dimensional electron gas (2DEG) layer in the first III-V compound layer; forming a third III-V compound layer on the second III-V compound layer; patterning the third III-V compound layer into a patterned III-V compound region; forming a gate structure over the patterned III-V compound region; forming a plurality of dielectric layers over the gate structure and a plurality of metal structures in the plurality of dielectric layers; and forming an optical lens over the plurality of dielectric layers, wherein the optical lens non-overlaps with the patterned Ill-V compound region”, as set forth in the claimed combination. The combination of method steps required in claim 21 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 22 and 24-27 depend from claim 21 and are allowable for at least these reasons. 
While the originally filed claims were broad enough to read on conventional HEMT devices, Applicant’s amendments regarding at least the infrared filter and optical lens obviate the prior treatment.  The Examiner finds no motivation to modify a conventional HEMT device to incorporate an infrared filter or an optical lens.  With respect to the amended claims, prior art from Gambino et al. (US 2009/0294812, of record) appears to be the closest art.  While Gambino teaches using III-V materials in a CMOS image sensor that is sensitive to infrared light, a shielding pattern, and further teaches an optical lens and a filter, Gambino does not teach the required epitaxial growth steps wherein a second III-V layer is grown over the first III-V layer (claim 1), and further does not teach forming a gate structure after forming a source/drain contact (claim 13), and does not teach a 2DEG layer is formed in the first III-V layer, nor forming a third III-V layer (claim 21). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822